UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6115



HUGH GREGORY TURBEVILLE,

                                             Plaintiff - Appellant,

           versus


NEIL LIVINGSTON, Horry County Police Officer;
BARBRA PRATT, South Carolina Bar Member, court
attorney; COREY SANDERS, Assistant Solicitor,
South Carolina Bar Member, South Carolina
Solicitor, Horry County; RALPH WILSON, South
Carolina Bar Member, South Carolina Solicitor,
Horry County; CHARLIE CONDON, South Carolina
Bar Member, South Carolina Attorney General;
GARY MAYNARD, South Carolina Department of
Corrections   Director;   DOUG  CATOE,   South
Carolina Department of Corrections Official;
JIM HODGES, Governor of South Carolina; HENRY
B. SMYTHE, South Carolina Bar President, all
personally and officially,

                                            Defendants - Appellees,

     and

SIDNEY FLOYD, South Carolina Bar Member, South
Carolina Attorney General,


                                                          Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-03-3452-4)


Submitted:   June 24, 2004                  Decided:   June 30, 2004
Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hugh Gregory Turbeville, Appellant Pro Se. Robert E. Lee, AIKEN
BRIDGES, Florence, South Carolina; Barbra W. Pratt, Little River,
South Carolina; Elizabeth Van Doren Gray, Amy Hill, SOWELL, GRAY,
STEPP, & LAFFITTE, L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Hugh Gregory Turbeville seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

dismiss one of the ten named Defendants in Turbeville’s civil

action.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The

order Turbeville seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.     Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -